Citation Nr: 0724315	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-34 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  He is the recipient of the Combat Infantryman Badge, 
the Purple Heart, the Vietnam Gallantry Cross with Palm Unit 
Citation Badge, and the Bronze Star Medal with "V" Device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has bilateral hearing loss and 
tinnitus due to exposure to weapons fire during combat in 
service.  Therefore, he contends that service connection is 
warranted for bilateral hearing loss and tinnitus.  The Board 
determines that a remand is necessary for further 
development.  

The Board notes that the veteran requested that records 
relevant to his claims dated from 1980 to 1983 be obtained 
from Federal Health Services.  Additionally, the veteran 
requested that VA obtain audiograms from Tracor, Inc., dated 
from 1980 to 1983.  Subsequently, the veteran submitted the 
audiograms from Tracor, Inc., dated in June 1980, July 1981, 
April 1982, and May 1983; however, the records from Federal 
Health Services are not associated with the claims file.  Nor 
is there any indication that the RO attempted to obtain them.  
Consequently, a remand is necessary in order to obtain these 
outstanding, relevant records.

Additionally, the Board notes that the veteran was afforded a 
VA examination in December 2004.  The examiner diagnosed the 
veteran with bilateral mild to severe sensorineural hearing 
loss with mildly reduced word recognition and acoustic 
immitance consistent with normal middle ear function and 
tinnitus.  However, she opined that that it is not as likely 
as not that the veteran's current hearing loss and tinnitus 
are related to service.  The Board observes that, although 
the VA examiner reviewed the veteran's service medical 
records, the aforementioned records from Federal Health 
Services were not available for review.  These records are 
over twenty years closer in time to the veteran's service 
than the December 2004 VA examination.  Additionally, the 
veteran indicates that his physician, Dr. Hatch, at Federal 
Health Services opined that his hearing loss was related to 
his military service.  With this in mind, the Board finds 
that these records may be probative regarding the issue of a 
nexus between the veteran's service and his bilateral hearing 
loss and tinnitus.  Therefore, the Board determines that 
another VA examination is warranted to determine the nature 
and etiology of the veteran's bilateral hearing loss and 
tinnitus, at which this additional evidence is available for 
consideration. 

Additionally, the VCAA is applicable to the claims now before 
the Board.  The Court of Appeals for Veterans' Claims held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claims, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
now on appeal.  Therefore, this remand for substantive 
development will also enable VA to provide appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disabilities now on appeal in 
accordance with Dingess/Hartman, supra.

2.	A request should be made to Federal 
Health Services for all records 
relevant to the veteran's examinations 
for hearing loss and tinnitus from 1980 
to 1983.  All requests and responses, 
positive or negative, should be 
associated with the claims file. 

3.	If, and only if, additional medical 
records have been received, another VA 
examination should be scheduled to 
determine the nature and etiology of 
the veteran's bilateral hearing loss 
and tinnitus.  The examiner must review 
the claims file and the report should 
indicate that such a review was 
accomplished.  Any further evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  The 
examiner must then render an opinion as 
to whether the veteran's bilateral 
hearing loss and tinnitus are more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
his active service and state a 
rationale for such opinion.

4.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated based on the entirety of 
the evidence, to include any evidence 
received since the issuance of the 
September 2005 statement of the case.  
If the claims remain denied, the 
veteran and his representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



